       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 1 of 16 Page ID #:1




       1   ALEXANDER B. CVITAN (SBN 81746),
           E-mail: alc@rac-law.com
       2   MARSHA M. HAMASAKI (SBN 102720), and
           E-mail: marshah@rac-law.com;
       3   PETER A. HUTCHINSON (SBN 225399),
           E-mail: peterh@rac-law.com,
       4   REICH, ADELL & CVITAN, A Professional Law Corporation
           3550 Wilshire Blvd., Suite 2000
       5   Los Angeles, California 90010-2421
           Telephone: (213) 386-3860; Facsimile: (213) 386-5583
       6
           Attorneys for Plaintiff
       7
       8                             UNITED STATES DISTRICT COURT
       9                        CENTRAL DISTRICT OF CALIFORNIA
     10
     11     CONSTRUCTION LABORERS                  CASE NO.:
            TRUST FUNDS FOR SOUTHERN
     12     CALIFORNIA ADMINISTRATIVE              COMPLAINT FOR:
            COMPANY, a Delaware limited
     13     liability company,                     1. MONETARY DAMAGES DUE TO
                                                      EMPLOYEE BENEFIT PLANS
     14
                               Plaintiff,          2. SPECIFIC PERFORMANCE OF
     15                                               OBLIGATION TO PRODUCE
                         v.                           RECORDS FOR AUDIT
     16
            DANNY JONES SCAFFOLD CO.,
     17     INC., a California corporation         3. INJUNCTIVE RELIEF
                                                      COMPELLING SUBMISSION OF
     18                                               FRINGE BENEFIT
                               Defendant.             CONTRIBUTIONS TO
     19                                               EMPLOYEE BENEFIT PLANS
     20                                            [29 U.S.C. §§ 1132(g)(2) and 1145;
                                                   29 U.S.C. § 1132(a)(3); 29 U.S.C. § 185]
     21
     22
     23          Plaintiff, CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN
     24    CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware limited liability
     25    company, alleges:
     26    ///
     27    ///
     28    ///

                                                 -1-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 2 of 16 Page ID #:2




       1                             JURISDICTION AND VENUE
       2
       3         1.    This action is brought by a fiduciary administrator on behalf of
       4   employee benefit plans against an employer. It is brought in accordance with the
       5   terms and conditions of the plans, the collective bargaining agreements to which the
       6   employer is bound and applicable statutes to: (a) recover unpaid amounts due to the
       7   plans by the employer through enforcement of the terms of the collective bargaining
       8   agreements, plan agreements and applicable statutes (Claim 1); (b) compel the
       9   employer to produce records for an audit to determine if additional amounts are due
     10    (Claim 2); and (c) compel the employer to timely and fully report and pay its
     11    monthly fringe benefit contributions to the plans on behalf of its employees
     12    (Claim 3). This Court has jurisdiction pursuant to: sections 502(g)(2) and 515 of the
     13    Employee Retirement Income Security Act (ERISA) (codified at 29 U.S.C.
     14    §§ 1132(g)(2) and 1145); section 502(a)(3) of ERISA (codified at 29 U.S.C.
     15    § 1132(a)(3)); and section 301 of the Labor Management Relations Act (LMRA)
     16    (codified at 29 U.S.C. § 185). Pursuant to section 502(e)(2) of ERISA (codified at
     17    29 U.S.C. § 1132(e)(2)), venue is proper in this district for each of the following
     18    reasons: the plans are administered in this district; the employer's performance and
     19    breach took place in this district; and the employer resides or may be found in this
     20    district.
     21
     22                                          PARTIES
     23          2.    Plaintiff (hereinafter "Plaintiff" and/or "CLTF") is an administrator of,
     24    agent for collection for, a fiduciary to, and brings this action on behalf of the
     25    following employee benefit plans: Laborers Health and Welfare Trust Fund for
     26    Southern California; Construction Laborers Pension Trust for Southern California;
     27    Construction Laborers Vacation Trust for Southern California; Center for Contract
     28    Compliance; Plastering Trades Administrative Trust; Plaster Tenders

                                                      -2-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 3 of 16 Page ID #:3




       1   Apprenticeship and Training Trust Fund for Southern California; Laborers' Trusts
       2   Administrative Trust Fund for Southern California (collectively "TRUST FUNDS").
       3   Each of the Trust Funds is an express trust created by written agreement, an
       4   employee benefit plan within the meaning of section 3(3) of ERISA (29 U.S.C.
       5   § 1002(3)), and a multi-employer plan within the meaning of section 3(37)(A) of
       6   ERISA (29 U.S.C. § 1002(37)(A)). Each of the TRUST FUNDS exists pursuant to
       7   ERISA and section 302 of the LMRA (29 U.S.C. § 186). CLTF’s and the TRUST
       8   FUNDS' principal places of business are in the County of Los Angeles, State of
       9   California. CLTF brings this action as a fiduciary on behalf of the TRUST FUNDS.
     10              3. CLTF is a fiduciary as to the TRUST FUNDS, in that it:
     11                 A.     Exercises discretionary authority or discretionary control
     12                 respecting the collection of delinquent (or possibly delinquent)
     13                 contributions to the TRUST FUNDS, including but not limited to
     14                 discretion in auditing employers, deciding what claims to assert, acting
     15                 as agent of the TRUST FUNDS in asserting claims, waiving liquidated
     16                 damages, settling claims, and releasing claims; and
     17                 B.     Exercises authority or control respecting management or
     18                 disposition of assets of the TRUST FUNDS, including but not limited to,
     19                 receiving delinquent contributions collected and holding them in a bank
     20                 account in its own name over which it has check-writing authority, and
     21                 then exercising discretion in allocating those assets among the different
     22                 TRUST FUNDS, different participants, different time periods and
     23                 different jobs.
     24         4.      Plaintiff is informed and believes, and on that basis alleges, that
     25    Defendant DANNY JONES SCAFFOLD CO., INC., ("EMPLOYER") is a
     26    corporation organized and existing under the laws of the State of California; has a
     27    principal place of business in the City of Bellflower, County of Los Angeles, State of
     28    California, and does, or at all relevant times did, business in the State of California

                                                      -3-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 4 of 16 Page ID #:4




       1   as a construction contractor in an industry affecting interstate commerce.
       2
       3                                        OTHERS
       4         5.     The Southern California District Council of Laborers and its affiliated
       5   Local Unions (collectively "UNION") is, and at all relevant times was, a labor
       6   organization representing employees affecting interstate commerce. The UNION is
       7   not a party to this action.
       8
       9                                 FIRST CLAIM FOR RELIEF
     10                  CONTRIBUTIONS OWED TO THE TRUST FUNDS
     11                                   (AGAINST EMPLOYER)
     12                                  [29 U.S.C. §§ 185 and 1145]
     13
     14          6.     Plaintiff repeats and realleges and incorporates herein by reference each
     15    and every allegation contained in paragraphs 1 through 5 above.
     16
     17                                       AGREEMENTS
     18          7.     At all times mentioned, EMPLOYER was and continues to be signatory
     19    to written Collective Bargaining Agreements, having executed a Plaster Tenders
     20    Short Form Agreement for the Construction Industry effective in March 2008
     21    ("SHORT FORM") with the Southern California District Council of Laborers and its
     22    affiliated Local Union 1414 ("UNION").
     23          8.     The SHORT FORM incorporates by reference the UNION’S existing
     24    Plaster Tenders Master Labor Agreement including work covered by the UNION’S
     25    Laborers Master Labor Agreements (collectively "MLA") and each successor MLA.
     26    At all times material herein, EMPLOYER has been and continues to be bound by the
     27    SHORT FORM and the MLA relating to work on all projects covered by said
     28    Agreements.

                                                     -4-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 5 of 16 Page ID #:5




       1        9.     Pursuant to the SHORT FORM and MLA, EMPLOYER became bound
       2   to the terms and conditions of the various trust agreements that created each of the
       3   TRUST FUNDS ("Trust Agreements"). The referenced Agreements will be
       4   collectively referred to as "AGREEMENTS".
       5        10.    The AGREEMENTS obligate EMPLOYER to pay fringe benefit
       6   contributions at the rates set forth in the AGREEMENTS for each hour worked (or
       7   paid for) by employees performing services covered by the AGREEMENTS
       8   ("MONTHLY CONTRIBUTIONS"). The EMPLOYER is additionally required to
       9   submit reports on a monthly basis ("MONTHLY REPORTS") with these
     10    MONTHLY CONTRIBUTIONS, detailing the name, address, social security
     11    number and hours worked that month for each employee covered by the
     12    AGREEMENTS and those MONTHLY REPORTS are required to be submitted
     13    even where there are no employees to report for the reporting period. The TRUST
     14    FUNDS depend on the truth and accuracy of this information, in order to not only
     15    determine the correct amount of MONTHLY CONTRIBUTIONS due, but to fulfill
     16    their own fiduciary duties to properly credit participants towards the benefits
     17    provided by the TRUST FUNDS. Those MONTHLY CONTRIBUTIONS constitute
     18    assets of the TRUST FUNDS, pursuant to the terms of the AGREEMENTS and
     19    applicable law, from the time they are due and can be reasonably segregated from
     20    other funds. The Trustees of the TRUST FUNDS have a fiduciary duty to marshal
     21    those assets so that they may be applied for the benefit of the participants and
     22    beneficiaries in accordance with the various Trust Agreements.
     23         11.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(C),
     24    EMPLOYER is obligated to pay to the TRUST FUNDS, as and for liquidated
     25    damages for detriment caused by the failure of EMPLOYER to pay fringe benefit
     26    MONTHLY CONTRIBUTIONS, and/or for its failure to submit MONTHLY
     27    REPORT even where there are no employees to be reported, in a timely manner, a
     28    sum equal to $25.00 or twenty percent (20%) on each MONTHLY REPORT based

                                                     -5-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 6 of 16 Page ID #:6




       1   upon the unpaid MONTHLY CONTRIBUTIONS and interest on the unpaid
       2   MONTHLY CONTRIBUTIONS at rates established pursuant to the
       3   AGREEMENTS from their respective due dates, whichever is the greater amount,
       4   for each of the TRUST FUNDS to which EMPLOYER is required to contribute.
       5        12.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B),
       6   EMPLOYER is obligated for payment of interest on delinquent MONTHLY
       7   CONTRIBUTIONS from the due date of the contribution through the payment date
       8   of the contribution, at the per annum rate of five percent (5%) over the rate set by the
       9   Federal Reserve Board at San Francisco, California, effective on the date each
     10    contribution is due. The current plan rate of interest on the MONTHLY
     11    CONTRIBUTIONS is 5.25% per annum.
     12         13.    The AGREEMENTS obligate EMPLOYER, and any of its
     13    subcontractors or lower-tiered subcontractors, to subcontract work covered under the
     14    Agreements to those subcontractors who are parties to Collective Bargaining
     15    Agreements with the UNION, and failure to do so will result in damages to the
     16    TRUST FUNDS and EMPLOYER will be financially obligated to the TRUST
     17    FUNDS for the damages caused therefrom, including amounts measured by the
     18    fringe benefit contributions, liquidated damages, and interest that would be owed by
     19    the subcontractor if signatory to the AGREEMENT.
     20         14.    The AGREEMENTS further provide that if EMPLOYER subcontracts
     21    work to and/or if its subcontractor(s) or lower-tiered subcontractors, subcontracts
     22    work covered under the AGREEMENTS to any subcontractor who is delinquent in
     23    its obligations to the TRUST FUNDS under its AGREEMENTS, then EMPLOYER
     24    will be financially obligated to the TRUST FUNDS for the amounts owed by said
     25    delinquent subcontractor, including any fringe benefits, liquidated damages and
     26    interest owed.
     27         15.    The AGREEMENTS provide the TRUST FUNDS with specific
     28    authority to examine and copy all of EMPLOYER'S payroll and business records

                                                     -6-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 7 of 16 Page ID #:7




       1   which may be pertinent to determining whether EMPLOYER has reported all hours
       2   worked (or paid for) by employees who perform services covered under the
       3   AGREEMENTS and has paid the appropriate MONTHLY CONTRIBUTIONS to
       4   the TRUST FUNDS, and that the EMPLOYER shall be responsible for the costs of
       5   such audit.
       6
       7                              BREACH OF AGREEMENTS
       8         16.     Plaintiff is informed and believes and based on such information and
       9   belief alleges that EMPLOYER employed workers who performed services covered
     10    by the AGREEMENTS and failed to pay the rates specified in the AGREEMENTS
     11    to TRUST FUNDS on behalf of those workers for each hour worked (or paid for) by
     12    employees performing services covered by the AGREEMENTS. Due to
     13    EMPLOYER’S refusal or failure to comply with the submission of all MONTHLY
     14    REPORTS as required by the AGREEMENTS additional amounts may be
     15    discovered and become due and owing by EMPLOYER which cannot ascertained at
     16    this time. Said amounts will be established by proof at the trial or other hearing.
     17          17.     All conditions to EMPLOYER'S obligations to make payments under
     18    the AGREEMENTS have been met.
     19
     20                                         DAMAGES
     21          18.     As a result of EMPLOYER'S failure to timely submit MONTHLY
     22    REPORTS to the TRUST FUNDS as required by the AGREEMENTS, Plaintiff is
     23    informed and believes and thereupon alleges that there is now owing and unpaid to
     24    the TRUST FUNDS from EMPLOYER, during time periods from January 2019 to
     25    December 2020, damages in the sum of at least $4,025.00, plus amounts according
     26    to proof at the time of trial or other hearing, including any unpaid MONTHLY
     27    CONTRIBUTIONS, liquidated damages, interest at the plan rate(s), and audit fees.
     28    ///

                                                     -7-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 8 of 16 Page ID #:8




       1         19.   The failure of the EMPLOYER to pay MONTHLY CONTRIBUTIONS
       2   when due causes harm to the TRUST FUNDS and its participants, which is
       3   impractical to accurately quantify. This may include the cost of collecting the
       4   MONTHLY CONTRIBUTIONS from the EMPLOYER or third parties (not
       5   including the costs of this litigation), the cost of special processing to restore benefit
       6   credits because of late MONTHLY CONTRIBUTIONS, the temporary loss of
       7   insurance coverage by employees (even if later restored) and medical harm to
       8   participants and beneficiaries who may have foregone medical care when notified
       9   that medical insurance ceased because of their employer's failure to pay MONTHLY
     10    CONTRIBUTIONS. The liquidated damages provision of the AGREEMENTS was
     11    meant to compensate for this unquantifiable loss, and is based on the ratio of
     12    collection costs over amounts collected, regularly reported to the Trustees. The
     13    Trustees of the TRUST FUNDS have the authority, in their discretion, to waive all
     14    or part of these liquidated damages. In this case, they have exercised their discretion
     15    by declining to waive any liquidated damages.
     16          20.   It has been necessary for the TRUST FUNDS to engage counsel to bring
     17    this action to compel compliance with the AGREEMENTS which provide that in the
     18    event litigation is necessary with respect to any of the fringe benefit MONTHLY
     19    CONTRIBUTIONS and/or damages against EMPLOYER, then EMPLOYER would
     20    pay reasonable attorney's fees and all other reasonable expenses of collection,
     21    including audit fees.
     22          21.   Under Sections 515 and 502(g) of ERISA, EMPLOYER is liable to the
     23    TRUST FUNDS not only for the amount of delinquent MONTHLY
     24    CONTRIBUTIONS but also (a) for pre-judgment and post-judgment interest on the
     25    delinquent sums (as provided for in Section 502(g) of ERISA); (b) for the higher of
     26    interest or liquidated damages (as provided for in Section 502(g) of ERISA); (c) for
     27    attorneys' fees; and (d) for other relief permitted by Section 502(g) of ERISA.
     28    //

                                                      -8-
411075.1
       Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 9 of 16 Page ID #:9




       1                            SECOND CLAIM FOR RELIEF
       2       (For Specific Performance of Obligation to Produce Records for Audit)
       3
       4        22.    Plaintiff realleges and incorporates herein by reference each and every
       5   allegation contained in paragraphs 1 through 21, inclusive as though fully set forth
       6   herein.
       7        23.    Plaintiff’s claim herein is for specific performance of the
       8   AGREEMENTS.
       9        24.    Pursuant to the AGREEMENTS and 29 U.S.C. § 1059(a)(1), the TRUST
     10    FUNDS have specific authority to examine the payroll and business records of
     11    employers, including the EMPLOYER, to determine whether they have reported and
     12    paid contributions on all hours worked by (or paid for) their employees and/or
     13    independent contractors who perform work covered under the AGREEMENTS, and
     14    whether they have otherwise abided by the payment obligations of the
     15    AGREEMENTS. The AGREEMENTS further provide that employers, including
     16    the EMPLOYER, shall pay the TRUST FUNDS’ attorney’s fees if legal action is
     17    necessary to compel the audit, and audit fees to complete the audit of
     18    EMPLOYER’S records and the TRUST FUNDS have delegated the authority to
     19    perform such audits to Plaintiff.
     20         25.    Plaintiff has requested access to EMPLOYER'S payroll and business
     21    records for the purpose of conducting an audit covering the period from January
     22    2020 to date; however, EMPLOYER has ignored and failed to allow the TRUST
     23    FUNDS an audit of its payroll and business records for this time period. Plaintiff
     24    seeks an audit of EMPLOYER’S records on all projects worked on by EMPLOYER
     25    under the terms of the AGREEMENTS, and under 29 U.S. C. § 1059(a)(1), 29
     26    U.S.C. § 1145.
     27         26.    The TRUST FUNDS have no adequate or speedy remedy at law in that
     28    EMPLOYER has ignored and failed to comply with the production of all payroll and

                                                    -9-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 10 of 16 Page ID #:10




       1   business records for an audit. Plaintiff therefore respectfully requests that the Court
       2   exercise its authority under 29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to order the
       3   EMPLOYER to comply with their obligation under the AGREEMENTS and ERISA
       4   to fully produce their books and records in order for Plaintiff to complete an audit to
       5   determine if additional amounts are due.
       6        27.    Upon completion of the audit sought herein, Plaintiff will seek recovery
       7   of any delinquent contributions found due, as well as liquidated damages, audit
       8   costs, other damages, interest in addition to attorneys’ fees and costs as provided for
       9   by AGREEMENTS and under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C.
     10    § 1132(g)(1) and/or (g)(2)).
     11
     12                              THIRD CLAIM FOR RELIEF
     13                    (For Injunctive Relief Compelling Submission of
     14                Fringe Benefit Contributions to Employee Benefit Plans)
     15
     16         28.    Plaintiff repeats, realleges and incorporates by reference each and every
     17    allegation contained in paragraphs 1 through 27 above as if fully set forth here.
     18         29.    The EMPLOYER has repeatedly failed to timely submit MONTHLY
     19    REPORTS and MONTHLY CONTRIBUTIONS.
     20         30.    By reason of the EMPLOYER’s failure to comply with its Monthly
     21    Reporting and Contribution obligations, the TRUST FUNDS, its participants and/or
     22    its beneficiaries have suffered and will continue to suffer hardship and actual and
     23    impending irreparable injury and damage for at least the following reasons. First,
     24    the TRUST FUNDS must provide credit each month to participants and
     25    beneficiaries, including the EMPLOYER’s employees, toward eligibility for fringe
     26    benefits (such as health insurance and pensions) based on the number of hours they
     27    worked, which is determined from MONTHLY REPORTS. Second, the amount of
     28    benefits payable to all participants and beneficiaries for health insurance and pension

                                                    -10-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 11 of 16 Page ID #:11




       1   claims, including those employed by the EMPLOYER, is actuarially determined on
       2   the basis of funds projected to be received from contributing employers (including
       3   the EMPLOYER). Third, health insurance is not provided to participants and
       4   beneficiaries, including the EMPLOYER’s employees, after a certain period of non-
       5   payment of MONTHLY CONTRIBUTIONS on their behalf. Fourth, vacation pay,
       6   which is distributed by the Construction Laborers Vacation Trust for Southern
       7   California (one of the TRUST FUNDS), is not paid to employees, including the
       8   EMPLOYER’s employees, for hours of work for which their employer has not
       9   submitted Monthly Contributions. Fifth, the TRUST FUNDS have a legal obligation
     10    to take steps to collect amounts due by delinquent employers and thus the
     11    EMPLOYER’s ongoing delinquency results in an ongoing drain on TRUST FUNDS
     12    resources. Sixth, the TRUST FUNDS lose investment income on late-paid and
     13    unpaid MONTHLY CONTRIBUTIONS.
     14          31.   The TRUST FUNDS have no adequate or speedy remedy at law. They
     15    therefore request that this Court exercise its authority under sections 502(g)(2)(E)
     16    and 502(a)(3) of ERISA (29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3)) to issue
     17    preliminary and permanent injunctive relief ordering the EMPLOYER to comply
     18    with its obligations under the Agreements and section 515 of ERISA (29 U.S.C.
     19    § 1145) to fully disclose its employees’ Covered Work on its Monthly Reports,
     20    itemized by project, and timely submit them each month with full payment of the
     21    MONTHLY CONTRIBUTIONS due.
     22          32.   An award of attorneys’ fees and costs is provided for by
     23    AGREEMENTS and under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. §
     24    1132(g)(1) and/or (g)(2)).
     25    ///
     26    ///
     27    ///
     28    ///

                                                    -11-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 12 of 16 Page ID #:12




       1         WHEREFORE, Plaintiff prays for judgment as follows:
       2
       3                   FOR PLAINTIFF’S FIRST CLAIM FOR RELIEF
       4                 [For Monetary Damages Due to Employee Benefit Plans]
       5
       6         A.     For $4,025.00 in damages plus any additional amounts including
       7   MONTHLY CONTRIBUTIONS, liquidated damages, and audit fees according to
       8   proof at the time of trial or other hearing as required by the AGREEMENTS and 29
       9   U.S.C. § 1132(g)(2)
     10          B.     For interest at the rate of five percent above the variable prime rate set
     11    by the Federal Reserve Board of San Francisco, California, on the amounts according
     12    to proof at the time of trial or other hearing, as required by the Agreements and
     13    29 U.S.C. § 1132(g)(2).
     14          C.     For, according to proof, any amounts owed as a result work performed
     15    by any subcontractors of the EMPLOYER (or lower-tier subcontractors) determined
     16    to be due, pursuant to the AGREEMENTS and 29 U.S.C. §§ 1132(g)(2) and 1145.
     17          D.     For reasonable attorneys’ fees and costs of suit, as required by the
     18    Agreements and 29 U.S.C. § 1132(g)(2)(D).
     19          E.     For such other relief that this Court deems appropriate, pursuant to any
     20    authority of the Court, including but not limited to the authority established by 29
     21    U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
     22
     23                  FOR PLAINTIFF’S SECOND CLAIM FOR RELIEF
     24           [For Specific Performance of Obligation to Produce Records for Audit]
     25
     26           A.    For the issuance of injunctive relief pursuant to the Agreements and
     27    29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
     28    managing officers, managing employees, agents and successors, as well as all those

                                                     -12-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 13 of 16 Page ID #:13




       1   in active concert or participation with any one or more of them, to submit to an audit
       2   of the EMPLOYER’s records from at least January 1, 2017, to fully cooperate with
       3   CLTF with respect to the audit in order for CLTF to determine the total amount due
       4   to the TRUST FUNDS by the EMPLOYER, and, specifically, to produce to CLTF
       5   the following payroll and business records – and any other records determined by
       6   CLTF to be necessary to conduct a full audit – for inspection, examination and
       7   copying:
       8                A.1. All of the EMPLOYER’s payroll and employee records, as well as
       9                      any other records that might be relevant to a determination of the
     10                       work performed by the EMPLOYER, its employees, its
     11                       subcontractors, its lower-tier subcontractors and the employees of
     12                       the EMPLOYER’s subcontractors and lower-tier subcontractors,
     13                       including but not limited to payroll journals, employee earnings
     14                       records, certified payroll records, payroll check books and stubs,
     15                       cancelled payroll checks, payroll time cards and state and federal
     16                       tax returns (and all other state and federal tax records), as well as
     17                       labor distribution journals and any other records that might be
     18                       relevant to an identification of the employees who performed
     19                       work for the EMPLOYER, its subcontractors or lower-tier
     20                       subcontractors, or which might be relevant to a determination of
     21                       the projects on which the EMPLOYER, its employees, its
     22                       subcontractors, lower-tier subcontractors or the employees of its
     23                       subcontractors or lower-tier subcontractors performed work,
     24                       including any records that provide the names, addresses, Social
     25                       Security numbers, job classification or the number of hours
     26                       worked by any one or more employee;
     27                 A.2. All of the EMPLOYER’s job files for each contract, project or job
     28                       on which the EMPLOYER, its employees, its subcontractors, its

                                                     -13-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 14 of 16 Page ID #:14




       1                   lower-tier subcontractors or the employees of its subcontractors or
       2                   lower-tier subcontractors worked, including but not limited to all
       3                   correspondence, agreements and contracts between the
       4                   EMPLOYER and any general contractor, subcontractor, owner,
       5                   builder or developer, as well as all field records, job records,
       6                   notices, project logs, supervisors' diaries and notes, employees'
       7                   diaries and notes, memoranda, releases and any other records that
       8                   relate to the supervision of the EMPLOYER’s employees, its
       9                   subcontractors, its lower-tier subcontractors or the employees of
     10                    its subcontractors and lower-tier subcontractors, or the projects on
     11                    which the EMPLOYER, its employees, its subcontractors, its
     12                    lower-tier subcontractors or the employees of its subcontractors or
     13                    lower-tier subcontractors performed work;
     14              A.3. All of the EMPLOYER’s records related to cash receipts,
     15                    including but not limited to the EMPLOYER’s cash receipts
     16                    journals, accounts receivable journals, accounts receivable
     17                    subsidiary ledgers and billing invoices for all contracts, projects
     18                    and jobs on which the EMPLOYER, its employees, its
     19                    subcontractors, its lower-tier subcontractors or the employees of
     20                    its subcontractors or lower-tier subcontractors performed work;
     21              A.4. All of the EMPLOYER’s bank statements, including but not
     22                    limited to those for all checking, savings and investment accounts;
     23              A.5. All of the EMPLOYER’s records related to disbursements,
     24                    including but not limited to vendors' invoices, cash disbursement
     25                    journals, accounts payable journals, check registers and all other
     26                    records which indicate disbursements;
     27              A.6. All collective bargaining agreements between the EMPLOYER
     28                    and any trade union, and all records of contributions by the

                                                 -14-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 15 of 16 Page ID #:15




       1                      EMPLOYER to any trade union trust fund; and
       2                A.7. All records related to the formation, licensing, renewal or
       3                      operation of the EMPLOYER.
       4          B.    For reasonable attorneys’ fees and costs of suit, as required by the
       5   Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
       6          C.    For such other relief that this Court deems appropriate, pursuant to any
       7   authority of the Court, including but not limited to the authority established by
       8   29 U.S.C. §§ 1132(g)(2)(E) and 1132 (a)(3).
       9
     10                   FOR PLAINTIFF’S THIRD CLAIM FOR RELIEF
     11                       [For Injunctive Relief Compelling Submission of
     12                  Fringe Benefit Contributions to Employee Benefit Plans]
     13
     14          A.     For the issuance of injunctive relief pursuant to the Agreements and
     15    29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
     16    managing officers, managing employees, agents and successors, as well as all those
     17    in active concert or participation with any one or more of them, to deliver, or cause to
     18    be delivered to the TRUST FUNDS:
     19                 A.1. All past due monthly fringe benefit contribution report forms due
     20                       by the EMPLOYER to the TRUST FUNDS, fully completed to
     21                       indicate hours of work performed by the EMPLOYER’s
     22                       employees for which fringe benefit contributions are due by the
     23                       EMPLOYER and the corresponding amounts of fringe benefit
     24                       contributions due by the EMPLOYER to the TRUST FUNDS, if
     25                       any, or, if no such hours of work were performed for a given
     26                       month, an indication on the report form of that fact.
     27                 A.2. No later than 4:30 p.m. on the 15th day of each month for the
     28                       duration of the Agreements:

                                                     -15-
411075.1
     Case 2:21-cv-01136-JVS-AS Document 1 Filed 02/08/21 Page 16 of 16 Page ID #:16




       1                             A.2(a). Truthfully and accurately completed MONTHLY
       2                      REPORT(S) covering all of the EMPLOYER’s accounts with the
       3                      TRUST FUNDS, collectively identifying all persons for whom
       4                      MONTHLY CONTRIBUTIONS are owed to the Trust Funds for
       5                      the previous month and their Social Security numbers, and,
       6                      itemized by person and project, the hours of work performed for
       7                      which MONTHLY CONTRIBUTIONS are due;
       8                             A.2(b). An affidavit or declaration from a managing officer
       9                      or other managing agent of the EMPLOYER attesting under
     10                       penalty of perjury to the completeness, truthfulness and accuracy
     11                       of each Monthly Report submitted; and
     12                              A.2(c). A cashier's check or checks made payable to the
     13                       "Construction Laborers Trust Funds for Southern California"
     14                       totaling the full amount of Monthly Contributions due to the Trust
     15                       Funds for the previous month.
     16          B.     For reasonable attorneys’ fees and costs of suit, as required by the
     17    Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
     18          C.     For such other relief that this Court deems appropriate, pursuant to any
     19    authority of the Court, including but not limited to the authority established by
     20    29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
     21
     22    DATED: February 8, 2021                REICH, ADELL & CVITAN
                                                  A Professional Law Corporation
     23
     24                                           By: /s/ MARSHA M. HAMASAKI
                                                          MARSHA M. HAMASAKI
     25
                                                          Attorneys for Plaintiff
     26
     27
     28

                                                     -16-
411075.1
